19-12346-shl          Doc 25     Filed 07/29/19 Entered 07/29/19 10:39:31          Main Document
                                               Pg 1 of 8



DAVIDOFF HUTCHER & CITRON LLP                                  Hearing Date and Time:
605 Third Avenue                                               July 29, 2019 at 1:30 p.m.
New York, New York 10158
(212) 557-7200
David H. Wander, Esq.
dhw@dhclegal.com
Attorneys for Counsel Financial II LLC, LIG Capital
LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                     Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                 Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X

             RESPONSES AND OBJECTIONS BY COUNSEL FINANCIAL II LLC,
            LIG CAPITAL LLC, AND COUNSEL FINANCIAL HOLDINGS LLC TO
                DEBTOR’S FIRST DAY MOTIONS [DOCS 3, 4, 5, 6, 7, 8, 9, 10]

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

        Counsel Financial II LLC (“CF2”), LIG Capital LLC, and Counsel Financial Holdings

LLC (“collectively “Counsel Financial”), by their attorneys, Davidoff Hutcher & Citron LLP,

submits the following responses and objections to the Debtor’s first day motions [Docs 3, 4, 5, 6,

7, 8, 9, 10] and represents and states:

                                     PRELIMINARY STATEMENT

        1.       Counsel Financial has no objection to the following first day motions by the

Debtor:

                 a.   Joint administration [ Doc 3].
                 b.   Maintenance of existing bank accounts [Doc 6].
                 c.   Maintenance of existing insurance policies [Doc 9].
                 d.   Payment of prepetition wages [Doc 10].

        2.       Counsel Financial objects to the following first day motions by the Debtor:



661245v.1
19-12346-shl      Doc 25     Filed 07/29/19 Entered 07/29/19 10:39:31            Main Document
                                           Pg 2 of 8



               a. Extension of time to files Schedules [Doc 4].
               b. Cash collateral [Doc 5].
               c. Retention and compensation of ordinary course of business
                  professionals [Doc 7].
               d. Procedures for interim compensation [Doc 8].

Extension of Time to File Schedules and Statements

       3.      Counsel Financial objects to the Debtor’s motion dated July 22, 2019 requesting a

forty-five (45) extension of time to file (i) schedules of assets and liabilities and a statement of

financial affairs; (schedules of current income and expenditures; and (iii) statements of executory

contracts and unexpired leases (collectively, the “Schedules and Statements”) (the “Schedules

and Statements Extension Motion”) [Doc 4]. This extension is neither appropriate nor warranted

under the present circumstances.

       4.      For the past four months, Jeffrey Liddle and his bankruptcy attorneys have been

advising the Court that the Debtor would be filing a chapter 11 petition. About a month ago, the

Debtor’s proposed bankruptcy counsel even told the Court the exact date by which this case

would be filed.

       5.      For over four months now, the Debtor has been considered part of Jeffrey

Liddle’s chapter 11 bankruptcy case. In fact, Jeffrey Liddle’s monthly, cash collateral budgets

have included line items for the Debtor’s expenses.          Similarly, Jeffrey Liddle’s monthly

operating reports filed to date include details regarding the Debtor’s income and expenses.

       6.      By now, the Debtor’s proposed attorneys and accountants, who are the same

professionals retained in Jeffrey Liddle’s chapter 11 case, should be very familiar with the

Debtor’s business and financial affairs and should have already reviewed, to some extent at least,

the Debtor’s books and records. It is unclear, from the Motion, exactly what information the

Debtor’s proposed professionals do not already have.



                                                 2
661245v.1
19-12346-shl      Doc 25     Filed 07/29/19 Entered 07/29/19 10:39:31          Main Document
                                           Pg 3 of 8



          7.    While the Debtor refers to “a single administrative staff member available to

maintain the Firm’s operations,” as part of the justification for the requested extension, see

Schedules and Statements Extension Motion, ¶ 12, there is no disclosure about this person’s role

in preparing the Schedules and what necessary information she has been unable to provide the

Debtor’s attorneys and accountants during the past four months.

          8.    Notably, the Debtor expects to incur accounting fees of $30,000 during the first

three (3) weeks of this case, according to the Debtor’s revised budget. See Doc. 23. Yet, the

Motion fails to explain why the Schedules and Statements cannot be completed within such

period.

          9.    The legal authorities cited in the Motion to support the present request involve

very large or even mega corporate cases, e.g. Quebecor, Bally, PSC, Linens Holding, Delta Fin.

Corp, and Remy Worldwide Holdings, Inc., and are inapposite to the present case which involves

a law firm with a single partner and, as of the Petition Date, no other attorneys and one support

staff.

          10.   Accordingly, the requested 45-day extension of time should be denied and any

extension limited to a few weeks.

Cash Collateral

          11.   Counsel Financial objects to the Debtor’s motion dated July 22, 2019 authorizing

the use of cash collateral and granting related relief. Doc 5.

          12.   Pending a final hearing, Counsel Financial will conditionally consent to the

following expenses listed in the Debtor’s revised budget:

                a. Rent                               $ 9,400
                b. Attorney Payroll                   $30,000
                c. JLL Draw                           $15,000
                d. Staff Payroll                      $14,200

                                                 3
661245v.1
19-12346-shl           Doc 25     Filed 07/29/19 Entered 07/29/19 10:39:31                     Main Document
                                                Pg 4 of 8



                  e.   New Hire                                $10,000
                  f.   Health/Life Insurance                   $ 8,500
                  g.   Malpractice Insurance                   $ 6,000
                  h.   Office Services                         $ 2,000
                  i.   Other Operating Expenses                $ 6,000
                  j.   Client Expenses to be Advanced          $12,000
                  k.   Storage Costs                           $10,6101

         13.      However, Counsel Financial’s consent to the foregoing payments is conditioned

on the Debtor’s production of the following documents: (i) monthly bank statements of the

Debtor covering the period January 1, 2016 to the present; (ii) monthly statements for all credit

cards used by the Debtor covering the period January 1, 2016 to the present; (iii) a list of all of

the Debtor’s cases as of the Petition Date, including contingency cases, hourly fee cases, and any

other cases that the Debtor was handling in any manner whatsoever (the “List of Debtor’s

Cases”); and (iv) a list of accounts receivable as of the Petition Date.

         14.      Most of these documents were requested months ago as part of Counsel Financial

Rule 2004 motion in Jeffrey Liddle’s chapter 11 case but, to date, none of these documents have

been provided.

         15.      Counsel Financial’s consent to the foregoing payments is also conditioned upon

the Debtor’s examination, under oath, regarding the List of Debtor’s Cases. Counsel Financial is

ready to begin this examination as soon as Jeffrey Liddle provides the List of Debtor’s cases.

         16.      These documents, particularly the List of Debtor’s Cases, along with the Debtor’s

examination, are needed for a proper valuation of Counsel Financial’s secured claim and a

proper determination of adequate protection to which Counsel Financial may be entitled.

         17.      Counsel Financial does not consent to the use of its cash collateral for the

following payments in the Debtor’s budget:


1
  Counsel Financial requests that the Debtor provide additional information regarding the Storage Costs, especially
if this is a reoccurring monthly cost.

                                                         4
661245v.1
19-12346-shl      Doc 25    Filed 07/29/19 Entered 07/29/19 10:39:31            Main Document
                                          Pg 5 of 8



               a. Accounting Services                       $ 21,618.
               b. Bankruptcy Counsel                        $100,000.
               c. Accountants                               $ 60,000.

Counsel Financial objects to the use of its cash collateral for any administrative expenses that do

not directly benefit Counsel Financial, including attorney’s fees and accounting fees.         See

General Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice Corp.), 739 F.2d

73, 76 (2d Cir.1984).

       18.     Counsel Financial requests additional information regarding the proposed

expenses for (i) Accounting Services, and (ii) Accountants.       Counsel Financial is willing to

discuss a reasonable budget for professional services in this case but, to date, Debtor’s proposed

counsel has not discussed this matter with Counsel Financial’s attorneys.

Retention and Compensation of Ordinary Course of Business Professionals

       19.     Counsel Financial objects to the Debtor’s motion dated July 22, 2019 (i)

authorizing the Debtor to retain and employ certain professionals purportedly utilized by the

Debtor in the ordinary course of business; and (ii) pay compensation and reimbursement of

expenses, including compensation due for prepetition work (the “OCP Motion”) [Doc 7]. These

professionals are listed in Exhibit B to the OCP Motion.

       20.     The Debtor seeks to retain Richard J. Lynne, CPA, P.C. to provide:

               a. preparation of individual and partnership tax returns and allocation of
                  partnership income for years 2017 and 2018;
               b. preparation of profit sharing census and submission to actuary and IRS forms
                  for Years 2017 and 2018;
               c. preparation of books and records; and
               d. preparation of payroll tax returns and annual payroll reporting.

Notably, the Debtor also seeks to retain EisnerAmper LLP as the Debtor’s accountants. The OCP

Motion fails to explain why EisnerAmper cannot provide these services.


                                                5
661245v.1
19-12346-shl      Doc 25       Filed 07/29/19 Entered 07/29/19 10:39:31       Main Document
                                             Pg 6 of 8



       21.     The Debtor seeks to retain “The Benefit Practice, Dan Crevani, QKA” to provide

the following services: termination and resolution of the Liddle & Robinson LLP pension plan

including compliance and government reporting and filings. The OCP Motion fails to explain

why EisnerAmper cannot provide these services.

       22.     The Debtor seeks to retain McManimon, Scotland & Baumann, LLC (as

successor to Trenk, DiPasquale, Della Fera & Sodono, P.C. as counsel in an adversary

proceeding, Liddle & Robinson L.L.P. v. Zakarin, Adv. Proc. 18-1271 (RG). No information is

provided about this matter.

       23.     In addition:

               The Debtor has not yet determined which of the parties identified
               on the OCP list in fact will continue to provide services to the
               Debtor on a post-petition basis. As such, the OCP List is not
               intended to constitute a representation that each party listed
               thereon will be retained, employed, and paid by the Debtor during
               the course of this case. Likewise, the Debtor believe[s] there may
               be additional professionals that will provide services as Ordinary
               Course Professionals in this case, but that were not identified by
               the Debtor’s preliminary review and thus are not included on the
               attached OCP List.

OCP Motion, Exhibit B, fn. 3.

       24.     According to the OCP Motion, these professionals rendered services to the

Debtor prior to the Petition Date. See OCP Motion, ¶ 10. However, no information is provided

regarding any such services.

       25.     Upon information and belief, some of these professionals may be creditors of the

Debtor. The Debtor should disclose any unpaid fees to these professionals, as well as the fees

previously paid to these professionals.




                                               6
661245v.1
19-12346-shl      Doc 25    Filed 07/29/19 Entered 07/29/19 10:39:31           Main Document
                                          Pg 7 of 8



         26.    The OCP Motion, basically, is a means to avoid the normal retention procedures

of the Court, the United States Trustee’s Offices, the Bankruptcy Code and the Bankruptcy

Rules:

               The relief requested will save the Debtor’s estate the substantial
               expenses associated with applying separately for the retention of
               each professional, as well as the incurrence of additional fees
               related to the preparation and prosecution of interim fee
               applications.


OCP Motion, ¶ 11.

         27.    While the Motion characterizes these retentions as “involving relatively small

amounts of fees and expenses,” OCP Motion, ¶ 11, the actual amount of compensation may

exceed $120,000 a month. OCP Motion, ¶ 11(a).

         28.   The Court should reject the Debtor’s attempt to characterize these professionals as

not being “professionals” within the meaning of § 327 of the Bankruptcy Code. See OCP

Motion, 12-14. Proper retention applications should be filed for these professionals and they

should go through the normal retention procedures.

         29.    Moreover, Counsel Financial objects to any use of its cash collateral to pay any

of these professionals.

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals

         30.   Counsel Financial objects to the Debtor’s motion dated July 22, 2019 for an order

establishing procedures for interim compensation and reimbursement of expenses of

professionals (the “Professionals Compensation Procedures Motion”) [Doc 8].

         31.    The Professionals Compensation Procedures Motion is premature and it should

be denied without prejudice. There is no good reason for this matter to be included in the

Debtor’s first day motions. Moreover, at this time, Counsel Financial does not consent to the use

                                                7
661245v.1
19-12346-shl     Doc 25     Filed 07/29/19 Entered 07/29/19 10:39:31          Main Document
                                          Pg 8 of 8



of its cash collateral to pay the Debtor’s professionals and, upon information and belief, there

presently is no other source of payment.

Dated: New York, New York
       July 29, 2019
                                     DAVIDOFF HUTCHER & CITRON LLP

                                     By: /s/ David H. Wander
                                           David H. Wander
                                     605 Third Avenue
                                     New York, New York 10158
                                     (212) 557-7200
                                     dhw@dhclegal.com
                                     Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                     and Counsel Financial Holdings LLC




                                               8
661245v.1
